[Cite as State ex rel. Toledo City School Dist. Bd. of Edn. v. Indus. Comm., 2021-Ohio-2782.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


 State ex rel. Board of Education of Toledo             :
 City School District,
                                                        :
                  Relator,
                                                        :                    No. 20AP-274
 v.
                                                        :             (REGULAR CALENDAR)
 Industrial Commission of Ohio et al.,
                                                        :
                  Respondents.
                                                        :



                                          D E C I S I O N

                                      Rendered on August 12, 2021


                 On brief: Marshal & Melhorn, LLC, Michael S. Scalzo, and
                 Amy M. Natyshak, for relator.

                 On brief: Dave Yost, Attorney General and John Smart, for
                 respondent Industrial Commission of Ohio.

                 On brief: Spitler & Williams-Young Co., L.P.A., Marc G.
                 Williams-Young, and Nicholas S. Jacoby, for respondent
                 Rachael M. Rosado.

                                    IN MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION

SADLER, J.
        {¶ 1} Relator, Board of Education of Toledo City School District ("TCS"), filed this
original action requesting this court issue a writ of mandamus ordering respondent,
Industrial Commission of Ohio ("commission"), to vacate its order finding it had continuing
jurisdiction to address a motion filed by respondent, Rachael M. Rosado ("Rosado"),
requesting a claim be allowed for the condition "complex regional pain syndrome"
("CRPS") and to issue a new order holding it lacks jurisdiction to address Rosado's motion
No. 20AP-274                                                                               2


since Rosado's previous claim asserting injuries to her right elbow and shoulder had been
denied and appeal of that denial is pending in the court of common pleas. (Apr. 24, 2020
Order at 2.)
       {¶ 2} This matter was referred to a magistrate pursuant to Civ.R. 53(D) and Loc.R.
13(M) of the Tenth District Court of Appeals. Relator argued to the magistrate: the issue
of whether the commission made a mistake when it exercised continuing jurisdiction is a
proper subject for mandamus; procedural irregularities in the hearing process require the
matter to be returned to the commission for further proceedings; the commission
misinterpreted Ward v. Kroger, 106 Ohio St.3d 35, 2005-Ohio-3560 to find a mistake of
law sufficient to invoke continuing jurisdiction; an allowed injury in a claim is a predicate
for the commission to consider a flow-through injury; and the commission lost jurisdiction
when Rosado's claim was denied and appealed to the common pleas court. Relator also
contended that the practical effect of the commission's exercise of jurisdiction is that
Rosado can appeal the disallowance of CRPS to the court of common pleas and relator will
face expenses and legal exposure in defending that appeal.
       {¶ 3} The magistrate issued the appended decision, including findings of fact and
conclusions of law. The magistrate found that, because Ward permits the commission to
consider other conditions arising from the same injury-causing incident, the commission
is not automatically deprived of jurisdiction to consider such a claim. Therefore, in a case
such as here, where a claim is postured as a separate condition from one previously
disallowed, the commission may exercise its continuing jurisdiction to determine whether
the motion asserts a different condition from what was already denied or a "flow-through
condition" which may not be separately considered. (Mag.'s Decision at ¶ 37.) The
magistrate concluded that relator failed to demonstrate a clear legal right to the requested
writ of mandamus, and, accordingly, recommended that this court decline to issue a writ of
mandamus in this case.
I. OBJECTIONS
       {¶ 4} Relator filed the following objections to the magistrate's decision:
           [1.] The magistrate erred in holding that Ward v. Kroger is
                binding precedent on the issue before this court.

           [2.] The quote from Ward upon which the commission and the
                magistrate relied is dicta and of no binding effect in this case.
No. 20AP-274                                                                               3



             [3.] The magistrate erred in interpreting Ward as permitting the
                  adjudication of a motion for a flow-through injury in a
                  disallowed claim, a claim that has no allowances, and is
                  specifically disallowed for the injury from which the flow-
                  through injury is alleged to have flowed.

(Relator's Am. Objs. to Mag.'s Decision at 1.)
II. ANALYSIS
         {¶ 5} Pursuant to Civ.R. 53(D)(4)(d), this court is tasked with ruling on relator's
objections by "undertak[ing] an independent review as to the objected matters to ascertain
that the magistrate has properly determined the factual issues and appropriately applied
the law." Id; Loc.R. 13(M)(1). We "may adopt or reject a magistrate's decision in whole or
in part, with or without modification." Civ.R. 53(D)(4)(b); Loc.R. 13(M)(1). Having
conducted an independent review of the matters raised in relator's objections, we find the
magistrate properly determined that the writ should be denied.
         {¶ 6} The narrow issue dispositive to whether the writ should be granted in this
case is whether relator demonstrated the commission clearly erred in finding it had
jurisdiction to address Rosado's motion requesting that her claim be allowed for the
condition of CRPS. Relator believes the answer to this question "turns on the interpretation
of Ward," which relator believes the magistrate incorrectly read and applied. (Am. Objs.
at 2.)
         {¶ 7} Relator first contends the magistrate erred by stating he could not disregard
Ward as binding precedent since the facts of this case differ from Ward and, in relator's
view, its holding is irrelevant here. Relator notes that in Ward, the commission allowed a
claim for an injury but disallowed other conditions. The claimant then appealed and
attempted (improperly) to amend his complaint to add other conditions for the court of
common pleas to address in the first instance in an R.C. 4123.512 appeal. Relator argues
that unlike Ward, in this case, "Rosado's claim was not allowed for any injury" and the issue
here does not involve improper addition of claims at the court of common pleas. (Am. Objs.
at 3.) Relator does not dispute that a claimant may seek to have the commission adjudicate
an additional injury or condition "in a claim that has already been allowed for an injury."
(Am. Objs. at 4.) However, relator believes the holding in Ward—that a claimant in an R.C.
4123.512 appeal may seek to participate in the workers' compensation fund only for those
No. 20AP-274                                                                                4


conditions that were addressed in the administrative order from which the appeal was
taken—is a discrete issue not at play here since in this case Rosado is attempting to add
(what the commission ultimately determined to be) a flow-through injury at the
administrative level.
       {¶ 8} We do not agree that the factual differences in Ward render it inapplicable to
the present case. While the facts in Ward did involve a claim with an allowed condition
and a claimant attempting to assert other conditions for the first time on appeal to the court
of common pleas, essential to its holding is the importance of presenting claims to the
commission for administrative determinations in the first instance, the specific rather than
generic nature of a "claim," and the issue of when and how claimants may seek to add
conditions to claim a right to participate in Ohio's workers' compensation fund. The
Supreme Court of Ohio in Ward explains:
              The requirement that workers' compensation claims be
              presented in the first instance for administrative determination
              is a necessary and inherent part of the overall adjudicative
              framework of the Workers' Compensation Act. * * * [R.C.
              4123.512(A)]       clearly     contemplates       the    general
              nonappealability of commission orders and, in the case of
              claims for initial allowance, withholding judicial review until
              after the claim runs the gamut of successive administrative
              hearings provided for under R.C. 4123.511.

              Allowing consideration of the right to participate for additional
              conditions to originate at the judicial level is inconsistent with
              this statutory scheme because it usurps the commission's
              authority as the initial adjudicator of claims and casts the
              common pleas court in the role of a claims processor. A claimed
              right of participation in the fund is not a generic request. There
              is no such thing as a workers' compensation claim for "an
              injury." A workers' compensation claim is simply the
              recognition of the employee's right to participate in the fund for
              a specific injury or medical condition, which is defined
              narrowly, and it is only for that condition, as set forth in the
              claim, that compensation and benefits provided under the act
              may be payable. Nor is the right to participate an all-
              encompassing one-time final determination. The grant or
              denial of the right to participate for one injury or condition does
              not preclude a subsequent claim for participation in the fund
              based on another injury or condition arising out of the same
              industrial accident. But any such claim must be initiated before
              the Industrial Commission. Unlike tort actions, workers'
No. 20AP-274                                                                                 5


               compensation cases are open and ongoing, subject to the
               continuing jurisdiction of the administrative agencies. See R.C.
               4123.52 (generally allowing the filing of claims up to six years
               after injury).

               Clearly, then, each injury or condition that is alleged to give the
               claimant a right to participate in the Workers' Compensation
               Fund must be considered as a separate claim for purposes of
               R.C. 4123.511 and 4123.512, and each such claim must proceed
               through the administrative process in order to be subject to
               judicial review. * * * Simply put, R.C. 4123.512 provides a
               mechanism for judicial review, not for amendment of
               administrative claims at the judicial level.

Ward, 2005-Ohio-3560, at ¶ 9-11.
       {¶ 9} The commission found it did have jurisdiction to address Rosado's request
for a claim allowance under Ward and noted that here, while the original FROI-1 in this
claim was denied and is pending in the court of common pleas, the CRPS condition had not
yet been diagnosed at the time of the SHO hearing and was not a condition previously
considered for participation in the fund. We agree with the commission that Ward
supports its exercise of continuing jurisdiction: Ward stands for the proposition that the
grant "or denial" of the right to participate for one injury or condition does not preclude a
subsequent claim for participation in the fund based on another injury or condition arising
out of the same industrial accident, and any such claim must be initiated before the
commission. (Emphasis added.) (Apr. 24, 2020 Order at 2, citing Ward at ¶ 10.) While
relator asserts the "grant or denial" language in Ward is merely dicta, we disagree. As
previously indicated, the Supreme Court of Ohio's analysis of when and how claimants' may
seek to add conditions to claim a right to participate in Ohio's workers' compensation fund
is, in our opinion, essential to its holding.
       {¶ 10} Relator additionally argues that the magistrate erred in interpreting Ward as
permitting the adjudication of a motion for a flow-through injury in a disallowed claim that
has no allowances, "and is specifically disallowed for the injury from which the flow-
through injury is alleged to have flowed." (Am. Objs. at 1.) However, this argument is
premised on a conclusion—CRPS is a flow-through condition—that the commission
exercised its continuing jurisdiction to reach in the first place. Rosado, in her motion to the
commission, presented CRPS as a separate condition than those previously denied and
No. 20AP-274                                                                                6


continues to argue CRPS is not a flow-through condition. As provided in Ward, the right
to participate is not "an all-encompassing one-time final determination" and the "open and
ongoing" nature of workers' compensation cases generally allows claimants to bring
additional claims for participation in the fund following a denial of the right to participate
for another injury or condition. Id. at ¶ 10. Relator does not dispute the commission's
general authority as "the initial adjudicator of claims," and has not shown in this case that
the commission clearly lacked jurisdiction to consider Rosado's motion containing at least
a colorable request for participation. Id. at ¶ 10.
       {¶ 11} Considering all of the above, relator, in this case, has not demonstrated the
magistrate erred as to the objected-to matters or otherwise demonstrated a clear legal right
to the requested writ of mandamus that would order the commission to vacate its order and
enter an order determining that the commission "lacks jurisdiction to address Rosado's
motion for CRPS." (Compl. at 4-5.)
III.   CONCLUSION
       {¶ 12} On examination of the magistrate's decision, an independent review of the
record pursuant to Civ.R. 53, and consideration of relator's objections, we find the
magistrate properly determined the facts and appropriately applied the law. Accordingly,
we overrule relator's objections and adopt the magistrate's decision as our own, including
the findings of fact and conclusions of law.          In accordance with the magistrate's
recommendation, we deny the requested writ of mandamus.
                                                                      Objections overruled;
                                                                 writ of mandamus denied.

                        BEATTY BLUNT and MENTEL, JJ., concur.
                                     _____________
No. 20AP-274                                                                              7


                                        APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

State ex rel. Board of Education of Toledo    :
City School District,
                                              :
              Relator,
                                              :
v.                                                                 No. 20AP-274
                                              :
Industrial Commission of Ohio et al.,                         (REGULAR CALENDAR)
                                              :
              Respondents.
                                              :


                         MAGISTRATE'S DECISION

                              Rendered on February 11, 2021


              Marshall & Melhorn, LLC, Michael S. Scalzo, and Amy M.
              Natyshak, for relator.

              Dave Yost, Attorney General, John Smart, for respondent
              Industrial Commission of Ohio.

              Spitler & Williams-Young Co., L.P.A., Marc G. Williams-
              Young, and Nicholas S. Jacoby, for respondent Rachael M.
              Rosado.


                                     IN MANDAMUS

       {¶ 13} Relator, Board of Education of Toledo City School District ("TCS"), brings
this original action seeking a writ of mandamus ordering respondent, Industrial
Commission of Ohio ("commission"), to vacate its order mailed April 24, 2020 upholding
a staff hearing officer ("SHO") denial of respondent Rachael M. Rosado's application for
benefits. While the commission's order is, on its face, favorable to TCS's position that the
No. 20AP-274                                                                                    8


claim should not be allowed, TCS asserts the commission should have denied the
application for lack of jurisdiction, rather than considering and rejecting it on the merits.
Findings of Fact:
       {¶ 14} TCS is an Ohio employer participating in the Ohio Workers' Compensation
system as a state-fund employer.
       {¶ 15} Rosado, in the course and scope of her employment with TCS, alleged injury
occurring on October 7, 2016 arising out of a physical interaction with a student.
       {¶ 16} Rosado brought claim No. 16-348185 based on the October 7, 2016 incident
asserting injuries to her right elbow and shoulder.
       {¶ 17} The Ohio Bureau of Workers' Compensation ("BWC") initially allowed the
claim for unspecified sprain of right elbow and unspecified sprain of right shoulder joint.
(Stip. at 29.)
       {¶ 18} TCS appealed and a District Hearing Officer ("DHO") upheld the BWC award.
(Stip. at 36.)
       {¶ 19} TCS brought a further appeal, and an SHO denied Rosado's application by
order mailed July 15, 2017. The SHO considered medical evidence and concluded that
Rosado's prior injuries to the same area had not been substantially aggravated by the
October 7, 2016 incident:
                 It is the finding of the Staff Hearing Officer that the alleged
                 date in this claim, of 10/07/2016, is subsequent to the
                 effective date of Senate Bill 7, which is 08/25/2006.
                 Therefore, the standard of aggravation to be applied in this
                 claim is the standard of a substantial aggravation of a pre-
                 existing condition, which requires evidence that documents
                 the substantial aggravation by objective diagnostic findings,
                 objective clinical findings or objective test results.
                 It is the finding of this Staff Hearing Officer that the Claimant
                 failed to submit competent supporting medical evidence to
                 indicate a substantial aggravation of her pre-existing right
                 shoulder conditions. The Claimant was treated on
                 09/08/2016 by an orthopedic surgeon, Dr. Assenmacher and,
                 at that time, she told him that Vicodin, an opioid pain
                 medication "does not even touch her pain."
                 Furthermore, this Staff Hearing Officer makes note of the fact
                 that neither Dr. Assenmacher nor Dr. Buck have submitted
                 medical statements supporting the Claimant's allegation of a
No. 20AP-274                                                                               9


                  subsequent intervening event having occurred in the
                  workplace on 10/07/2016.
(Emphasis sic.) (Stip. at 43.)


       {¶ 20} The commission refused Rosado's further appeal in an order mailed on
August 5, 2019.         Rosado then pursued a right-to-participate action pursuant to
R.C. 4123.512 in the Lucas County Court of Common Pleas, which remained pending at the
time the parties presented oral arguments in this case.
       {¶ 21} Rosado then filed a new motion for allowance of a condition on November
12, 2019 under the same claim number, presenting a "claim for the right arm injury
condition of complex regional pain syndrome as a proximate result of the student
altercation occurring on October 7, 2016, in the course and arising out of the injured
workers' employment as described in the [prior application]." (Stip. at 100.)
       {¶ 22} The BWC denied the November 12, 2019 application on the basis that the
claim had been previously denied.
       {¶ 23} Rosado filed her appeal, asserting that complex regional pain syndrome
("CRPS") was a different condition from that alleged in her initial application.
       {¶ 24} In an order mailed December 18, 2019, a DHO dismissed Rosado's appeal for
lack of jurisdiction based on the denial of Rosado's earlier application for injuries arising
out of the same incident.
       {¶ 25} Rosado then filed a document before the commission titled "Motion for
Reconsideration for Claimant." (Stip. at 152.) The commission referred this for an appeal
hearing before an SHO, who heard the matter on January 27, 2020. (Stip. at 185.) The
SHO issued an order mailed January 30, 2020, which begins with the erroneous notation
that the hearing officer is sitting as a DHO. (Stip. at 185.) The SHO, like the DHO, again
refused to address the merits of the matter because the claim had already been denied:
                  The Hearing Officer finds that there is no jurisdiction to
                  address any additional allowances in this claim. This claim
                  was disallowed by the Staff Hearing Officer at hearing on
                  07/10/2017. This claim has now been appealed into Court.

(Stip. at 185.)
No. 20AP-274                                                                            10


       {¶ 26} Rosado pursued a further appeal before the commission, which granted
reconsideration of the SHO order by order mailed February 28, 2020. (Stip. at 189.) The
commission considered that there was sufficient evidence of a clear mistake of law on the
part of the SHO because of the SHO's refusal to consider the compensability of a new
condition that differed from the condition under consideration when the claim was
previously denied.
       {¶ 27} The commissioners held a hearing on April 20, 2020. (Stip. at 214.) A
majority of the commissioners, in an order issued April 24, 2020, found that the
commission had jurisdiction to consider Rosado's CRPS claim despite the commission's
previous rejection of her elbow and shoulder sprain claim and Rosado's subsequent right-
to-participate action in the court of common pleas. Regarding the clear error of law
necessary to support continuing jurisdiction, the commission held:
                  Specifically, the Staff Hearing Officer erred in finding the
                  Industrial Commission is without jurisdiction to adjudicate
                  the Claimant's request for additional allowance on a condition
                  that was not addressed when the FROI-1 First Report of an
                  Injury, Occupational Disease or Death in this matter was
                  previously denied by Staff Hearing Officer order, issued
                  07/15/2017.

(Stip. at 214.)
       {¶ 28} The commission then addressed Rosado's CRPS claim, finding that denial of
a previous distinct injury arising out of the same occurrence did not preclude pursuit of a
new injury claim. The commission quoted Ward v. Kroger, 106 Ohio St.3d 35, 2005-Ohio-
3560, as follows:
                  A claimed right of participation in the fund is not a generic
                  request. There is no such thing as a workers' compensation
                  claim for "an injury" * * * nor is the right to participate an all-
                  encompassing one-time final determination. The grant or
                  denial of the right to participate for one injury or condition
                  does not preclude a subsequent claim for participation in the
                  fund based on another injury or condition arising out of the
                  same industrial accident. But any such claim must be initiated
                  before the Industrial Commission. (Emphasis added.)

(Stip. at 215.)
No. 20AP-274                                                                               11


        {¶ 29} The commission concluded that Rosado's claim for right upper extremity
sprain previously denied by SHO order, under Ward, did not bar consideration of her CRPS
condition which "had not yet been diagnosed at the time of the Staff Hearing Officer
hearing, and therefore, was not a condition or injury previously considered for participation
in the fund." (Stip. at 215.)
        {¶ 30} The commission then concluded that pursuant to the medical evidence before
it, Rosado's CRPS was "secondary to an inciting injury." (Stip. at 215.) "Because CRPS is a
flow-through condition from conditions or injuries previously deemed to not be
compensable as it pertains to the inciting 10/07/2016 event, it is the decision of the
Commission that CRPS is disallowed in the claim." (Stip. at 215.)
        {¶ 31} Rosado then began a new right-to-participate action in the Lucas County
Court of Common Pleas from this latest denial of her claim by the commission, leaving TCS
to defend two separate actions in that forum.
        {¶ 32} TCS filed its complaint for a writ of mandamus in this court on August 17,
2020.
Discussion and Conclusions of Law:
        {¶ 33} In order for this court to issue a writ of mandamus as a remedy from a
determination of the commission, relator must show a clear legal right to the relief sought
and that the commission has a clear legal duty to provide such relief. State ex rel.
Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967). A clear legal right to a writ of
mandamus exists where the relator shows that the commission abused its discretion by
entering an order which is not supported by any evidence in the record. State ex rel. Elliott
v. Indus. Comm., 26 Ohio St.3d 76 (1986). On the other hand, where the record contains
some evidence to support the commission's findings, there has been no abuse of discretion
and mandamus is not appropriate. State ex rel. Lewis v. Diamond Foundry Co., 29 Ohio
St.3d 56 (1987). Furthermore, questions of credibility and the weight to be given evidence
are clearly within the discretion of the commission as fact finder. State ex rel. Teece v.
Indus. Comm., 68 Ohio St.2d 165 (1981).
        {¶ 34} The core of TCS's complaint in this matter is that the commission abused its
discretion when it exercised jurisdiction to address the merits of a motion for an additional
condition in a disallowed claim, when that additional claim was ultimately adjudicated to
No. 20AP-274                                                                              12


be a flow-through condition that could not support separate consideration as a basis for an
allowance of compensation.
       {¶ 35} TCS asserts that there were procedural irregularities in the hearing process
that should mandate a return to the commission for new hearings, that the commission
erred when it found that there was a clear mistake of law in the SHO's order, and that
because of the duplicative nature of Rosado's CRPS claim, the commission had already lost
jurisdiction at the time Rosado filed her initial motion seeking a CRPS claim. As a result of
the commission's decision to give the CRPS claim a separate life, TCS complains that it must
incur the expense of defending two actions in the court of common pleas, and suffers an
increased risk of inconsistent verdicts and adverse verdicts at that level of review.
       {¶ 36} The magistrate first concludes that the supposed procedural irregularities
complained of during the hearing process had no adverse impact on the parties. There is
no allegation that the parties were prevented from presenting evidence or arguing the
matter in a manner suitable to any particular level of review when the commission's SHO
misstated her status as a DHO when hearing the matter.
       {¶ 37} The question of whether there was a sufficient clear error of law that would
support continuing jurisdiction and whether Ward governs the case are essentially
identical. TCS states that the passage of Ward cited by the commission is essentially dicta.
Since the language cited by the commission appears at the heart of that case, the magistrate
is not at liberty to disregard binding precedent from the Supreme Court of Ohio.
Furthermore, because Ward permits consideration of another condition arising from the
same injury-causing incident, the commission is not automatically deprived of jurisdiction
to consider such a claim. In the same manner in which a court is always vested with
jurisdiction to consider its own jurisdiction, the commission here is always vested with
jurisdiction to determine whether the renewed claim represents a different condition from
that previously adjudicated or is, as was determined here, a flow-through condition which
may not be separately considered. The magistrate sees no mechanism by which the
commission could reject out of hand a facially Ward-permitted additional claim nor,
unfortunately, any summary mechanism by which the commission could reject a
patentfully duplicative claim as along as it was technically postured as a separate and
additional condition when the second motion was filed by the claimant.
No. 20AP-274                                                                            13


       {¶ 38} For this reason, the magistrate finds that TCS has failed to demonstrate a
clear legal right to a writ of mandamus that would order the commission to vacate its order
and enter an order determining that the commission lacked jurisdiction ab initio over
Rosado's CRPS claim. It is therefore the magistrate's decision and recommendation that
the writ of mandamus should be denied.


                                              /S/ MAGISTRATE
                                              MARTIN L. DAVIS




                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).